DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apprille, Jr. et al. (US 5,787,586).
Regarding claim 1, Apprille discloses manufacturing a razor structure by a) providing a rigid member (36; Fig. 3) extending in a plane parallel to a longitudinal axis of the razor structure (14; Fig. 1) and having an upper side above the plane and a lower side below the plane; b) providing an upper portion (40; Fig. 3) and a lower portion (38; Fig. 3), wherein the upper portion (40) is disposed on the upper side and the lower portion (38) disposed on the lower side of the rigid member (36); c) securing (col. 5, lines 48-51 and Fig. 3A) the upper portion (40) to the lower portion (38) within the rigid member (36), wherein the rigid member (36) extends between the upper portion (40) and the lower portion (38).

claim 2, Apprille discloses wherein the rigid member (36) further comprises a rigid member location feature (43; Fig. 3A).
Regarding claim 3, Apprille discloses wherein in the securing step (c) an element (41) of the upper portion (40) pass through the rigid member location feature (43).
Regarding claim 4, Apprille discloses wherein the upper portion (40) comprises one or more elements (37, 39).
Regarding claim 5, Apprille discloses wherein the upper portion comprises one or more upper portion location features (41; Figs. 3 and 3A), the lower portion (38; Fig. 3) comprises one or more   lower portion location features (41; Fig. 3).
Regarding claim 6, Apprille discloses wherein the rigid member (36), the upper and lower portions (40, 38) each comprise one or more location features (43, 41, 41).
Regarding claim 8, Apprille discloses wherein at least one or more elements (37, 39) of the upper portion (40) do not move relative to the rigid member (36).
Regarding claim 12, Apprille discloses wherein any of the location features (43, 41, 41) comprise one or more protrusions.
Regarding claim 13, Apprille discloses further comprising, after step (c), the step (e) of aligning (Fig. 3A) rigid member location (43) features with upper and lower portion location features (41, 41).
Regarding claim 14, Apprille discloses wherein the securing step (c) further comprises mechanical engagement (i.e. interference-fit between extensions 41 and projection 43; col. 5, lines 48-51).
claim 15, Apprille due to the interference fit described at col. 5, lines 48-51 and the and depiction of the extension (41) and projection (43), it is readily apparent the mechanical engagement is one of snap-fitting.
Regarding claim 16, Apprille discloses wherein the rigid member (36) is longitudinal (Fig. 3).
Regarding claim 17, Apprille discloses wherein the razor structure is a razor handle (Fig. 3).
Regarding claim 19, Apprille discloses wherein the rigid member (36) is comprised of one metal (i.e. zinc; col. 5, line 41).
Regarding claim 20, Apprille discloses wherein the metal is diecast material (i.e. zinc; col. 5, line 41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Apprille, Jr. et al. (US 5,787,586).
Apprille as previously described discloses all of the claimed subject matter except for wherein the rigid member platform (RMP) having a width to thickness ratio of about 7 to about 60.

[AltContent: arrow][AltContent: textbox (RMP)]
    PNG
    media_image1.png
    131
    307
    media_image1.png
    Greyscale


	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide rigid member platform of either Apprille having a width to thickness ratio of about 7 to about 60 because Applicant has not disclosed that the rigid member platform having a width to thickness ratio of about 7 to about 60 provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with that which is taught by Apprille because a rigid member is effectively produced.
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 6/23/21, with respect to Stevens have been fully considered and are persuasive.  The rejection of claims 1-16, and 19 under 35 USC 102(a)(1) as being anticipated by Stevens has been withdrawn. The rejection of claim 18 under 35 USC 103 as being obvious in view of Stevens has been withdrawn.
Applicant's arguments filed 6/23/21 with respect to Apprille have been fully considered but they are not persuasive. 

In response, the Examiner maintains Apprille discloses securing the upper portion (40) to the lower portion (38) within the rigid member (36) wherein the rigid member (36) extends between the upper portion (40) and the lower portion (38). The upper portion (40) is secured to the lower portion (38) using the rigid member (36). The extensions (41) of the upper portion (40) and lower portion (38) are each received within the rigid member (36) thereby securing the upper portion and lower portion to one another within the rigid member (36).  Claim 1 does not require the gripping portions to be secured to each other. The securing step c) is written broadly enough such that Apprille anticipates the aforementioned limitations. If it is applicant’s intent to secure the upper portion and lower portion directly to one another without the aid/use of the rigid member then the securing step should be amended to reflect applicant’s intent provided there is adequate support in the specification and drawings.
Applicant argues with respect to claim 18 “The width to thickness ratio is alleged by the Office to be within the knowledge of one skilled in the art in view of either Stevens or Apprille. Applicant disagrees. Nowhere is the structure of Stevens' pod 48 or the structure of Apprille's weight 36 described or suggested as having a ratio value of 7 to 60 representing the ratio of width to thickness.”

As it nowhere motivated in either Stevens or Apprille, Applicant contends that without further evidence that the prior art recognized the width to thickness ratio as a result effective variable, Applicant asserts that it would have been within the ordinary skill in the art to optimize it.” 
Applicant argues “Moreover, both Stevens and Apprille, separately or together, still fail to provide the missing elements mentioned above with respect to independent claim 1. Accordingly, neither Stevens or Apprille, alone or in combination establish a prima facie case of obviousness because they do not teach or suggest all of the claim limitations of independent claim 1, from which claim 18 directly depends.”
In response, the Examiner has withdrawn the rejection of claim 18 with respect to Stevens due to the amendments to claim 1 from which claim 18 depends, however, the Examiner maintains the rejections of claim 18 with respect to Apprille. Apprille teaches a rigid member platform (RMP).

[AltContent: textbox (RMP)][AltContent: arrow]
    PNG
    media_image1.png
    131
    307
    media_image1.png
    Greyscale


	The Examiner again admits Apprille does not teach the RMP having a width to thickness ratio of about 7 to about 60. The specification, however, fails to disclose the advantage, the particular purpose, or the problem solved by providing the RMP having a width to thickness ratio of about 7 to about 60. Applicant has failed to address whether there is any advantage, particular purpose, or problem solved by the providing the rigid member platform (RMP) having a width to thickness ratio of about 7 to about 60. Therefore, there must be no realized benefit, purpose, or problem solved by providing the rigid member platform with this feature, and as such the rigid member platform having a width to thickness ratio of about 7 to about 60 is clearly an obvious matter of design choice to one of ordinary skill in the art. 
Allowable Subject Matter
Claims 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        






September 19, 2021